DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment
Received 12/23/2020

	Claim(s) 25-44 are pending.
	Claim(s) 25 and 35 have been amended.
Claim(s) 1-24 have been cancelled.
The 35 U.S.C § 103(a) rejection to claims 25-44 have been fully considered in view of the amendments received 12/23/2020 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 12/23/2020


Regarding independent claim(s) 25 and 35:

Applicant’s arguments (Remarks, Page 8: ¶ 3 to Page 9: ¶ 2), filed 12/23/2020, with respect to the rejection(s) of claim(s) 25 under 35 U.S.C § 103(a) have been fully considered and are persuasive. Wherein, Ito et al. (US PGPUB No. 20040239679 A1) fails to disclose the amended subject matter of the content package including modeling data provided by a content provider server to the one or more servers, the content provider server different than a content publisher server that provided the information resource to the client device. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view Ito et al., in view of Boothroyd et al. (US PGPUB No. 20100045662 A1), in view of Baszucki et al. (US PGPUB No. 20100205035 A1), and further in view of Gupta et al. (US Patent No. 6487538 B1).      

Applicant’s arguments (Remarks, Page 9: ¶ 3), filed 12/23/2020, with respect to the rejection(s) of claim(s) 35 under 35 U.S.C § 103(a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn, necessitated by 



Regarding dependent claims 26-31:

Applicant’s arguments (Remarks Page 9: ¶ 2), filed 12/23/2020, with respect to the rejection(s) of claim(s) 26-31 under 35 U.S.C § 103(a) have been fully considered and are persuasive due the dependency upon claim 25. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of prior art as mentioned above.


Regarding dependent claims 32-34 and 42-44:

Applicant’s arguments (Remarks Page 9: ¶ 4 to Page 10: ¶ 3), filed 12/23/2020, with respect to the rejection(s) of claim(s) 32-34 and 42-44 under 35 U.S.C § 103(a) have been fully considered and are persuasive due the dependency upon claims 25 and 35 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of prior art as mentioned above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 25-34 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites the limitation "the server" in lines 19, 21, 25, and 28, however claim 25 recites multiple distinctive server elements (e.g. “content provider server”, “content publisher server”, and “one or more servers”). Therefore, the relationship 

Claim(s) 35-44 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 35 recites the limitation "the one or more servers" in line 9.  There is insufficient antecedent basis for this limitation in the claim(s). The Examiner notices the manner in which the claim(s) is/are presented, and for purposes for examination will interpret "… identify, responsive to a request for content to be displayed in a content slot within an information resource of a content publisher …" (of claim 35) to be "… identifying, by one or more servers responsive to a request for content to be displayed in a content slot within an information resource of a content publisher that is displayed on a client device via an application executing on the client device, …” (of claim 25). Appropriate correction is required.

	
Claim(s) 27-28 and 37-38 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites the limitation "the content provider" in line 3.  There is insufficient antecedent basis for this limitation in the claim(s). The Examiner notices the  server…”. Appropriate correction is required.
Claim 37 recites the limitation "the content provider" in line 3.  There is insufficient antecedent basis for this limitation in the claim(s). The Examiner notices the manner in which the claim(s) is/are presented, and for purposes for examination will interpret "… the content provider …" to be "… the content provider server…”. Appropriate correction is required.



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 35-41 and 25-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al., US PGPUB No. 20040239679 A1, hereinafter Ito, in view of Boothroyd et al., US PGPUB No. 20100045662 A1, hereinafter Boothroyd, in view of Baszucki et al., US PGPUB No. 20100205035 A1, hereinafter Baszucki, and further in view of Gupta et al., US Patent No. 6487538 B1, hereinafter Gupta.    

Regarding claim 35, Ito discloses a system for presenting a three-dimensional (3D) object in a web browser (Ito; web-based 3D-image display system for presenting a 3D applet (i.e. system for a 3D object in a web browser) [¶ 0030-0032], as depicted within Fig. 1; moreover, client-user’s web browser for embedding an applet [¶ 0106-0108 and ¶ 0110] as depicted within Fig. 9, and wherein the web browser displays an interactive 3D image in association with a web server and 3D database [¶ 0113-0114, ¶ 0117-0118, and ¶ 0120], as depicted within Fig. 10), the system comprising: 
a memory comprising modeling data for a 3D object (Ito; web-based 3D-image display system for a 3D applet (i.e. system for a 3D object in a web browser), as addressed above, comprising a memory [¶ 0031 and ¶ 0042-0043, and ¶ 0047] for a 3D object [¶ 0107, ¶ 0114, and ¶ 0120]); 
a processor configured to execute instructions (Ito; CPU/processor configured to execute API/instructions (i.e. VRML files, applet, code/java, functions) [¶ 0031, ¶ 0043, and ¶ 0114]; moreover, code/instructions [¶ 0090-0094] associated with applet execution [¶ 0082-0084]) to: 
identify, by one or more servers responsive to a request for content to be displayed in a content slot within an information resource of a content publisher that is displayed on a client device, a content package for displaying a 3D object within the content slot of the information resource (Ito; CPU/processor, as addressed above, is configured to identify a 3DA files (i.e. content package) [¶ 0039-0041] for displaying a 3D object within the applet/code (i.e. content) slot of the web-page (i.e. information resource) by one or more servers (i.e. web server) responsive to a request for content to be displayed in an applet/code (i.e. content) slot [¶ 0037-0041] within a web-page (i.e. information resource) of a web browser (i.e. content publisher) that is displayed on a client device 2 via HTML/application (i.e. GUI) executing on the client device 2 [¶ 0030-0031, ¶ 0035, 0037-0039, and ¶ 0041]; moreover, 3DA file [¶ 0032-0035] in relation with a web page including an applet [¶ 0035-0036], such that design and 3D displaying is performed by the web browser [¶ 0044-0046]), the content package including modeling data provided by a content provider server (Ito; the 3DA files (i.e. content package) includes 3D and/or VRML (i.e. modeling) data provided by a web server (i.e. content provider server) [¶ 0009-0010, ¶ 0032-0034, and ¶ 0039]), the content package (Ito; the 3DA files (i.e. content package) [¶ 0105] including JavaScript API [¶ 0096-0098] in relation with an applet [¶ 0100-0103]; moreover, web browser for processing functions related with HTML JAVA applets, and JavaScript [¶ 0120-0121]) including (i) a first portion of the modeling data for displaying the 3D object in a first view and (ii) a computer executable script (Ito; the 3DA files (i.e. content package), as addressed above, including (i) coded data values (i.e. 1st portion, data values, JavaScript API) of the 3D and/or VRML (i.e. modeling) data for displaying the 3D object  [¶ 0046-0047 and ¶ 0102-0104] in an initial/1st view (i.e. 3D scene) [¶ 0039-0041] in relation with an applet [¶ 0100-0103] and (ii) a computer executable code (i.e. script, code functions, JavaScript API) [¶ 0096-0098, ¶ 0100, ¶ 0104, and ¶ 0120-0121]; moreover, function calls [¶ 0057, ¶ 0062 and ¶ 0073-0075]) for 
detecting one or more input commands (Ito; the 3DA files (i.e. content package), as addressed above, for detecting one or more input commands [¶ 0039-0040, ¶ 0052, and ¶ 0080]; moreover, applet user interaction [¶ 0124-0125]), and
identifying one or more user interface controls mapped to the one or more input commands (Ito; the 3DA files (i.e. content package), as addressed above, for identifying one or more function calls of an applet (i.e. user interface controls, toolbar) mapped (i.e. triggered responses) to the one or more input commands [¶ 0039-0041, ¶ 0052, ¶ 0080, and ¶ 0104]; moreover, applet user interaction [¶ 0124-0125]; and moreover, JavaScript API functions implemented within an applet [¶ 0100-0103 and ¶ 0120-0121]),
transmitting a request to the one or more servers to modify the first view of the 3D object based on the one or more user interface controls (Ito; transmitting a request 107 and/or 109 to the one or more servers to modify the initial/1st view (i.e. 3D scene) of the 3D object based on the one or more function calls of an applet (i.e. user interface controls, toolbar) [¶ 0039-0041], as illustrated within Fig. 1; moreover, function calls and API functions as addressed above), and 
Ito; receiving a response 108 and/or 109 to the request 107 and/or 109 including an additional coded data values (i.e. portion, data values, JavaScript API) of 3D and/or VRML (i.e. modeling) data for displaying the 3D object in a modified (i.e. another, alternate) view different from the initial/1st view (i.e. 3D scene) and corresponding to the one or more function calls of an applet (i.e. user interface controls, toolbar) from the one or more servers [¶ 0039-0041], as illustrated within Fig. 1; moreover, toolbar interactions [¶ 0055, ¶ 0077, and ¶ 0095]);
transmit, to the client device, the content package for displaying the 3D object within the content slot of the information resource (Ito; transmit the 3DA files (i.e. content package) [¶ 0038-0039] for displaying the 3D object within the applet/code (i.e. content) slot of the web-page (i.e. information resource) to the client device 2 [¶ 0039-0041], as illustrated within Fig. 1); 
receive, from the client device, instructions to modify the first view of the 3D object to a second view responsive to receipt by the client device of a first input command of the one or more respective input commands mapped to a first user interface control of the one or more user interface controls (Ito; receive instructions to modify the initial/1st view (i.e. 3D scene) of the 3D object  to an edited/2nd view (i.e. modified 3D scene) responsive to receipt by the client device [¶ 0039-0041 and ¶ 0120-0121] of a rotation (i.e. 1st input command) of the one or more respective input commands mapped to a toolbar operation, tool button, and/or other interactive-display processing tool (i.e. 1st user interface control) of the one or more user interface controls from the client device [¶ 0039-0041]; moreover, client-user events [¶ 0052, ¶ 0055, ¶ 0095, and ¶ 0124-0125]);
identify, responsive to the instructions to modify, a second portion of the modeling data (Ito; identify a 2nd portion (i.e. new, updated, re-rendering - data information/configuration) of the 3D and/or VRML (i.e. modeling) data at the server in response to the instructions to modify [¶ 0039-0041], as illustrated within Fig. 1; moreover, identifying a (new, updated, re-rendering - data information/configuration) 3DA file (i.e. 2nd portion) [¶ 0120-0121 and ¶ 0124-0125]); and
transmit the second portion of the modeling data to the client device to display the 3D object in the second view in the content slot of the information resource instead of the first view (Ito; transmit the (new, updated, re-rendering - data information/configuration) 3DA file (i.e. 2nd portion) of the 3D and/or VRML (i.e. modeling) data to the client device to display the 3D object in the edited/2nd view (i.e. modified 3D scene) in the applet/code (i.e. content) slot of the web-page (i.e. information resource) in a desired manner (i.e. instead of the initial/1st view (i.e. 3D scene)) [¶ 0039-0041 and ¶ 0125], as illustrated within Fig. 1; moreover, new, updated, re-rendering - data information/configuration of a 3DA file [¶ 0120-0121 and ¶ 0124-0125]).

the content package including modeling data provided by a content provider server to the one or more servers, the content provider server different than a content publisher server that provided the information resource to the client device; and
the first and second portions to display the second view of the 3D object in the content slot of the information resource.
However, Boothroyd teaches the content package including (i) a first portion of modeling data for displaying the 3D object in a first view and (ii) a computer executable script (Boothroyd; the AJAX (i.e. content) package [¶ 0028-0030] including (i) a 1st portion (i.e. original data information/setup/configuration, current data information/setup/configuration) of modeling data for displaying the 3D object in a 1st view (i.e. current image/view, past image/view) [¶ 0023-0025] and (ii) a computer executable code (i.e. script, XML, JavaScript) [¶ 0025 and ¶ 0027-0028] in relation with a browser [¶ 0023, ¶ 0026-0027, and ¶ 0029]) for
detecting one or more input commands (Boothroyd; the AJAX (i.e. content) package, as addressed above, for detecting one or more input commands [¶ 0030-0032]; moreover, AJAX web 3Dscene controls [¶ 0029] associated with manipulation of a model [¶ 0033-0035]),
identifying one or more user interface controls mapped to the one or more input commands (Boothroyd; the AJAX (i.e. content) package, as addressed above, for identifying one or more user interface controls mapped to the one or more input commands [¶ 0030-0032]; moreover, AJAX for interface and inputs [¶ 0031-0032] associated with manipulation of a model [¶ 0033-0035]),
transmitting a request to the one or more servers to modify the first view of the 3D object based on the one or more user interface controls (Boothroyd; the AJAX (i.e. content) package, as addressed above, for transmitting a request to the one or more servers to modify the 1st view (i.e. current image/view, past image/view) of the 3D object based on the one or more user interface (i.e. applet) controls [¶ 0030-0032]; moreover, input controls [¶ 0031-0032] associated with manipulation of a model [¶ 0033-0035] transmitted to a server [¶ 0027 and ¶ 0037]), and
receiving, from the one or more servers, a response to the request including an additional portion of modeling data for displaying the 3D object in another view different from the first view and corresponding to the one or more user interface controls (Boothroyd; the AJAX (i.e. content) package, as addressed above, for receiving a response to the request including an additional portion (i.e. new, updated, re-rendering – data information/configuration) of modeling data for displaying the 3D object in another view (i.e. new image/view, re-rendered image/view, future image/view, modified image/view) different/modified from the first view and corresponding to the one or more user interface controls from the one or more servers [¶ 0034-0035 and ¶ 0037-0039]; moreover, a server re-render of the image/view data [¶ 0027, ¶ 0030, ¶ 0033, and ¶ 0038]);
transmit, to the client device, the content package for displaying the 3D object within the content slot of the information resource (Boothroyd; transmit the AJAX (i.e. content) package for displaying the 3D object within the program/HTML (i.e. content slot) of the web-page/browser (i.e. information resource) to the client device [¶ 0021, ¶ 0023, ¶ 0026-0027, and ¶ 0029-0030]; moreover, rendering and interprocess commination in relation with a server [¶ 0037-0038]; moreover, client-server communication channels [¶ 0076-0077 and ¶ 0084]; and moreover, AJAX data [¶ 0023-0024] associated with W3C protocols [¶ 0026 and ¶ 0028-0029]);
receive, from the client device, instructions to modify the first view of the 3D object to a second view responsive to receipt by the client device of a first input command of the one or more respective input commands mapped to a first user interface control of the one or more user interface controls (Boothroyd; the server receive instructions to modify the 1st view (i.e. current image/view, past image/view) of the 3D object to a 2nd view (i.e. new image/view, re-rendered image/view, future image/view, modified image/view) [¶ 0037-0039] responsive to receipt by the client device of a 1st input (i.e. rotations, pans, hit testing, annotations, zoom, tilt) command [¶ 0031-0033] of the one or more respective input commands mapped to a 1st user interface control of the one or more user interface controls from the client device [¶ 0034-0035]);
identify, responsive to the instructions to modify, a second portion of the modeling data (Boothroyd; identify a 2nd portion (i.e. new, updated, re-rendering - data information/configuration) of the modeling data at the server in response to the instructions to modify [¶ 0037-0039]; moreover, responsive to AJAX call (i.e. instructions) to server [¶ 0027, ¶ 0031-0032, and ¶ 0034-0035]), the first and second portions to display the second view of the 3D object in the content slot of the information Boothroyd; the 1st portion (i.e. original data information/setup/configuration, current data information/setup/configuration) and 2nd portion (i.e. new, updated, re-rendering - data information/configuration) to display the 2nd view (i.e. new image/view, re-rendered image/view, future image/view, modified image/view) [¶ 0037-0039] of the 3D object in the program/HTML (i.e. content slot) of the web-page/brower (i.e. information resource) [¶ 0021, ¶ 0023, ¶ 0026-0027, and ¶ 0029-0030]; wherein, the 1st portion (i.e. original data information/setup/configuration, current data information/setup/configuration) is modified to a 2nd view (i.e. new image/view, re-rendered image/view, future image/view, modified image/view) [¶ 0030-0032] using aspects/data of/from the 1st portion (i.e. original data information/setup/configuration, current data information/setup/configuration) [¶ 0033-0035] in the displaying the 2nd view (i.e. new image/view, re-rendered image/view, future image/view, modified image/view) [¶ 0027-0028, ¶ 0030, and ¶ 0037-0038]); and
transmit the second portion of the modeling data to the client device to display the 3D object in the second view in the content slot of the information resource instead of the first view (Boothroyd; transmit the 2nd portion (i.e. new, updated, re-rendering - data information/configuration) of the modeling data to the client device to display the 3D object [¶ 0027-0028 and ¶ 0030] in the 2nd view (i.e. new image/view, re-rendered image/view, future image/view, modified image/view) in the program/HTML (i.e. content slot) of the web-page/browser (i.e. information resource) instead of the 1st view (i.e. current image/view, past image/view) [¶ 0021, ¶ 0026-0029, ¶ 0033-0035, and ¶ 0037-0038]).
Ito and Boothroyd are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce an interactive and/or engaging effect.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ito, to incorporate the content package including (i) a first portion of modeling data for displaying the 3D object in a first view and (ii) a computer executable script for detecting one or more input commands, identifying one or more user interface controls mapped to the one or more input commands, transmitting a request to the one or more servers to modify the first view of the 3D object based on the one or more user interface controls, and receiving, from the one or more servers, a response to the request including an additional portion of modeling data for displaying the 3D object in another view different from the first view and corresponding to the one or more user interface controls; transmit, to the client device, the content package for displaying the 3D object within the content slot of the information resource; receive, from the client device, instructions to modify the first view of the 3D object to a second view responsive to receipt by the client device of a first input command of the one or more respective input commands mapped to a first user interface control of the one or more user interface controls; identify, responsive to the instructions to modify, a second portion of the modeling data, the first and second portions to display the second view of the 3D object in the content slot of the information as taught by Boothroyd), in order to provide an improved viewing content in real time that is interactive without requiring specialized interface environments (Boothroyd; [¶ 0003-0007]).
Ito as modified by Boothroyd fails to disclose a system for advertising a three-dimensional (3D) object in a web browser; and 
the content package including modeling data provided by a content provider server to the one or more servers, the content provider server different than a content publisher server that provided the information resource to the client device.
However, Baszucki teaches a system for advertising a three-dimensional (3D) object in a web browser (Baszucki; a system for advertising a three-dimensional (3D) object in a web browser [¶ 0026-0027 and ¶ 0030-0031]); and
the content package including modeling data associated with a content provider server for the one or more servers (Baszucki; the content data/package including modeling data associated with an advertisement server (i.e. content provider server) [¶ 0053 and ¶ 0081-0083] for the one or more servers 104 [¶ 0026-0028 and ¶ 0031-0032]; additionally, an advertisement server in relation with a web server and one or more additional servers [¶ 0034-0037], as illustrated within Fig. 1B), the content provider server different than a content publisher server that provided the information resource to the client device (Baszucki; the advertisement server (i.e. content provider server) different than a service 106 and server engine 104 (i.e. content publisher server) that provided the information resource to the client device [¶ 0026-0028 and ¶ 0033], as illustrated within Fig. 1A).
Ito in view of Boothroyd and Baszucki are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce an interactive and/or engaging effect.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ito as modified by Boothroyd, to incorporate a system for advertising a three-dimensional (3D) object in a web browser; and the content package including modeling data associated with a content provider server for the one or more servers, the content provider server different than a content publisher server that provided the information resource to the client device (as taught by Baszucki), in order to provide dynamic advertisements within viewing content (Baszucki; [¶ 0004, ¶ 0059, and ¶ 0072]).
Ito as modified by Boothroyd and Baszucki fails to disclose the content package including modeling data provided by a content provider server to the one or more servers.
However, Gupta teaches identifying, by one or more servers responsive to a request for content to be displayed in a content slot within an information resource of a content publisher that is displayed on a client device via an application executing on the client device, a content package for displaying a 3D object within the content slot of the information resource (Gupta; identifying a content package for displaying an advertisement object within the content slot of the web-page and/or URL (i.e. information resource) [Col. 12, lines 23-41 and Col. 12, line 51 to Col. 13, line 12] by proxy server (i.e. one or more servers) responsive to a request for content to be displayed in a content slot within an web-page and/or URL (i.e. information resource) of a browser (i.e. content publisher) that is displayed on a client device via an GUI/application (i.e. HTTP, HTML) executing on the client device [Col. 10, line 28 to Col. 11, line 42]; wherein, one or more schemes for placing or inserting an advertisement into a web page are able to be implemented [Col. 11, lines 43-54]; wherein, one or more proxies can be utilized [Col. 14, lines 19-63]; wherein, a proxy corresponds to a server/provider [Col. 1, lines 38-48 and Col. 9, lines 1-32]; wherein a client utilizes a browser [Col. 2, lines 5-37 and Col. 3, lines 25-32]; and wherein, URL and/or web-pages correspond to internet resources [Col. 2, line 61 to Col. 3, line 10 and Col. 3, lines 25-32]), the content package including modeling data provided by a content provider server to the one or more servers (Gupta; the content package including HTML (i.e. modeling) data provided by a web server (i.e. content provider server) to the proxy server (i.e. one or more servers) [Col. 10, line 28 to Col. 11, line 42, Col. 12, line 51 to Col. 13, line 12, and Col. 13, line 43 to Col. 14, line 18]; wherein, HTML tags are configured to show a construction or appearance of data corresponding to data for constructing a visual representation, a pattern or mode of structure or formation, and/or a typical form or style [Col. 3, line 25 to Col. 4, line 3]; alternatively, the content package including (advertisement) HTML (i.e. modeling) data provided by a web server for an advertiser (i.e. content provider server) [Col. 15, lines 20-36, Col. 15, line 52 to Col. 16, line 7, and Col. 16, lines 21-34] to the proxy server (i.e. one or more servers) [Col. 10, line 28 to Col. 11, line 42]), the content provider server different than a content publisher server that provided the information resource to the client device (Gupta; the web server (i.e. content provider server) different than a web server for an advertiser (i.e. content publisher server) that provided the web-page and/or URL (i.e. information resource) to the client device [Col. 10, line 28 to Col. 11, line 42 and Col. 12, line 51 to Col. 13, line 12]; in the alternative, the web server for an advertiser (i.e. content provider server) different than a web server (i.e. content publisher server) that provided the web-page and/or URL (i.e. information resource) to the client device [Col. 10, line 28 to Col. 11, line 42 and Col. 12, line 51 to Col. 13, line 12]).
Ito in view of Boothroyd and Baszucki and Gupta are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce an interactive and/or engaging effect.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ito as modified by Boothroyd and Baszucki, to incorporate identifying, by one or more servers responsive to a request for content to be displayed in a content slot within an information resource of a content publisher that is displayed on a client device via an application executing on the client device, a content package for displaying a 3D object within the content slot of the information resource, the content package including modeling data provided by a content provider server to the one or more servers, the content provider server different than a content publisher server that provided the information resource to the client device (as taught by Gupta), in order to provide improved transmission time for advertisements in relation with an ISP which are more reliably incorporated within web content and allow for accurate monitoring (Gupta; [Col. 5, lines 44-65]).

Regarding claim 36, Ito in view of Boothroyd, Baszucki, and Gupta further discloses the system of Claim 35, wherein in identifying the content package (Ito; identifying the 3DA files (i.e. content package) [¶ 0039-0041]), the processor is configured to generate the content package (Ito; the CPU/processor, as addressed within the parent claim, is configured to generate the 3DA files (i.e. content package) [¶ 0031-0033]; moreover, creation of a 3DA file [¶ 0034 and ¶ 0044]). 

Regarding claim 37, Ito in view of Boothroyd, Baszucki, and Gupta further discloses the system of Claim 36, wherein in generating the content package (Ito; generate the 3DA files (i.e. content package) [¶ 0031-0033]; moreover, creation of a 3DA file [¶ 0034 and ¶ 0044]), the processor is configured to:
provide a user interface to allow the content provider to provide the modeling data associated with the 3D object (Ito; the CPU/processor, as addressed within the parent claim, is configured to provide a UI/applet to allow the web server (i.e. content provider server) [¶ 0035 and ¶ 0041] to provide the modeling data associated with the 3D object [¶ 0038-0040]; moreover, web browser downloads and displays 3D data using an applet/UI [¶ 0106-0108], and alternative user interaction with an applet [¶ 0052 and ¶ 0054]); and
Ito; the CPU/processor, as addressed within the parent claim, is configured to incorporate (i) the coded data values (i.e. 1st portion, data values, JavaScript API) of the modeling data [¶ 0046-0047 and ¶ 0102-0104] and (ii) the computer executable code (i.e. script, code functions, JavaScript API) [¶ 0096-0098, ¶ 0100, ¶ 0104, and ¶ 0120-0121] in the content package [¶ 0039-0041]; moreover, function calls and API functions as addressed within the parent claim(s)).

Regarding claim 38, Ito in view of Boothroyd, Baszucki, and Gupta further discloses the system of Claim 37, wherein the modeling data for the 3D object is selected from a library of modeling data for 3D objects associated with the user interface (Boothroyd; the modeling data for the 3D object is selected from a database [¶ 0023-0025] and/or implicitly a web coding resource (i.e. library) of modeling data for 3D objects associated with the applet/UI [¶ 0026-0028]; where, web coding resource implicitly corresponds to a library, given web protocols and web coding language functions [¶ 0026-0028]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ito as modified by Boothroyd, Baszucki, and Gupta, to incorporate the modeling data for the 3D object is selected from a library of modeling data for 3D objects associated with the user interface (as taught by Boothroyd), in order to provide an improved viewing content in real time that is Boothroyd; [¶ 0003-0007]).

Regarding claim 39, Ito in view of Boothroyd, Baszucki, and Gupta further discloses the system of Claim 35, wherein the information resource includes at least one of a web page, mobile application, or social networking page (Ito; the web-page (i.e. information resource) includes (at least one of) a web page (i.e. HTML file) [¶ 0046-0048]; wherein, a web browser calls a HTML document [¶ 0038, ¶ 0040, and ¶ 0049-0050]).  

Regarding claim 40, Ito in view of Boothroyd, Baszucki, and Gupta further discloses the system of Claim 35, wherein the 3D object comprises an outer surface and at least one internal structure beneath the outer surface (Ito; the 3D object comprises an exterior/outer surface and at least one internal structure beneath the exterior/outer surface [¶ 0125]; additionally, wire frame rendering [¶ 0064])

Regarding claim 41, Ito in view of Boothroyd, Baszucki, and Gupta further discloses the system of Claim 35, wherein the second view of the 3D object comprises at least one of a rotation of a portion of the 3D object (Ito; the edited/2nd view (i.e. modified 3D scene) of the 3D object comprises (at least one of) a rotation of a portion of the 3D object [¶ 0052, ¶ 0095, ¶ 0125]; moreover, response to toolbar function [¶ 0039]), an adjusted opacity of the outer surface or the internal structure, a 

Regarding claim 25, the rejection of claim 25 is addressed within the rejection of claim 35, due to the similarities claim 25 and claim 35 share, therefore refer to the rejection of claim 35 regarding the rejection of claim 25.

Regarding claim 26, the rejection of claim 26 is addressed within the rejection of claim 36, due to the similarities claim 26 and claim 36 share, therefore refer to the rejection of claim 36 regarding the rejection of claim 26.

Regarding claim 27, the rejection of claim 27 is addressed within the rejection of claim 37, due to the similarities claim 27 and claim 37 share, therefore refer to the rejection of claim 37 regarding the rejection of claim 27.

Regarding claim 28, the rejection of claim 28 is addressed within the rejection of claim 38, due to the similarities claim 28 and claim 38 share, therefore refer to the rejection of claim 38 regarding the rejection of claim 28.

Regarding claim 29, the rejection of claim 29 is addressed within the rejection of claim 39, due to the similarities claim 29 and claim 39 share, therefore refer to the rejection of claim 39 regarding the rejection of claim 29.

Regarding claim 30, the rejection of claim 30 is addressed within the rejection of claim 40, due to the similarities claim 30 and claim 40 share, therefore refer to the rejection of claim 40 regarding the rejection of claim 30.

Regarding claim 31, the rejection of claim 31 is addressed within the rejection of claim 41, due to the similarities claim 31 and claim 41 share, therefore refer to the rejection of claim 41 regarding the rejection of claim 31.


  
Claim(s) 42 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito in view of Boothroyd, Baszucki, Gupta as applied to claims 35 and 25 above, in view of Moehrle, US PGPUB No. 20110137753 A1, hereinafter Moehrle, and further in view of Loberg, US PGPUB No. 20120268463 A1, hereinafter Loberg.

Regarding claim 42, Ito in view of Boothroyd, Baszucki, and Gupta further discloses the system of Claim 35.
Ito as modified by Boothroyd, Baszucki, and Gupta fails to disclose the processor is further configured to generate a preview of a transcending from a third view of the 3D object to a fourth view of the 3D object using a plurality of predetermined two-dimensional images.  
Moehrle; the processor 202 of system 100 [¶ 0099 and ¶ 0135] is further configured to generate a view/preview [¶ 0137 and ¶ 0139] and the 3D object using a plurality of predetermined two-dimensional images [¶ 0058 and ¶ 0067-0068, and ¶ 0080]; such that, model data is viewable at different perspectives [¶ 0124-0126] interactive model/advertisement [¶ 0146-0147] in relation with frames (i.e. one or more predetermined 2D images) [¶ 0080]). 
Ito in view of Boothroyd, Baszucki, and Gupta and Moehrle are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce an interactive and/or engaging effect.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ito as modified by Boothroyd, Baszucki, and Gupta, to incorporate the processor is further configured to generate a preview and the 3D object using a plurality of predetermined two-dimensional images (as taught by Moehrle), in order to provide dynamic advertisements within viewing content (Moehrle; [¶ 0002 and ¶ 0016]).
Ito as modified by Boothroyd, Baszucki, Gupta, and Moehrle fails to disclose a preview of a transcending from a third view of the 3D object to a fourth view of the 3D object.
However, Loberg teaches a processor is further configured to generate a preview of a transcending from a third view of the 3D object to a fourth view of the 3D object Loberg; a processor 806/832 [¶ 0078-0079], as shown within Fig. 8, is further configured to generate a preview 700 [¶ 0084-0085 and ¶ 0087] of transcending/transforming from one POV (i.e. 3rd view) to another POV (i.e. 4th view) of the 3D object corresponding to bookmarked tour (i.e. slide-show) of a 3D object [¶ 0076-0077], as depicted within Fig. 7, using a plurality of predetermined 2D images [¶ 0061], as illustrated within Fig. 4; wherein, 3D images comprises 2D imaging aspects).
Ito in view of Boothroyd, Baszucki, and Moehrle and Loberg are considered to be analogous art because they pertain to computerized systems that configure graphic data to a user within an interactive and/or immersive manner.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ito as modified by Boothroyd, Baszucki, Gupta, and Moehrle, to incorporate a processor is further configured to generate a preview of a transcending from a third view of the 3D object to a fourth view of the 3D object using a plurality of predetermined two-dimensional images (as taught by Loberg), in order to provide easy and efficient rending, displaying, navigation, and/or sharing of computer generated designs and models (Loberg; [Abstract and ¶ 0093]).

Regarding claim 32, the rejection of claim 32 is addressed within the rejection of claim 42, due to the similarities claim 32 and claim 42 share, therefore refer to the rejection of claim 42 regarding the rejection of claim 32.



Claim(s) 43 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito in view of Boothroyd, Baszucki, and Gupta as applied to claims 35 and 25 above, and further in view of Falchuk et al., US PGPUB No. 20120192115 A1, hereinafter Falchuk.

Regarding claim 43, Ito in view of Boothroyd, Baszucki, and Gupta further discloses the system of Claim 35, wherein the processor is further configured to cause display of at least one item of the 3D object within the second view based on the input command (Ito; the CPU/processor, as addressed within the parent claim, is further configured to cause display of at least one item of the 3D object within the 2nd view based on the input command [¶ 0039-0041 and ¶ 0125]).
Ito as modified by Boothroyd, Baszucki, and Gupta fails to disclose to cause display of at least one identification label associated with at least one item of the 3D object within the second view based on an input command received by the client device.  
However, Falchuk teaches a processor is further configured to cause display of at least one identification label associated with at least one item of the 3D object within the second view based on an input command received by the client device (Falchuk; a computing device 10 and/or server 26 [¶ 0049], as shown within Fig. 2, implicitly utilizing a processor [¶ 0131-0132] to cause a client device 10 to display within the 2nd view (i.e. view caused via an input that resulted in a view change through mapping) at least one identification label corresponding to one or more contextual parts [¶ 0077-0078], as depicted within Fig. 3; wherein, the contextual parts is/are associated with at least one item on the 3D object within the 2nd view (i.e. view caused via an input that resulted in a view change through mapping) is based on an input command [¶ 0078]; moreover, contextual information/parts corresponding to links, data, and/or ads that are related to content of focused area, wherein said contextual information/parts and focused area are generated in response to an input to view content [¶ 0111 and ¶ 0116] as depicted within Fig. 18; i.e. contextual ads [¶ 0121], as shown within Fig. 23).
Ito in view of Boothroyd, Baszucki, and Gupta and Falchuk are considered to be analogous art because they pertain to computerized systems that configure graphic data to a user within an interactive and/or immersive manner.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ito as modified by Boothroyd, Baszucki, and Gupta, to incorporate a processor is further configured to cause display of at least one identification label associated with at least one item of the 3D object within the second view based on an input command received by the client device (as taught by Falchuk), in order to provide an improved media analytics and summarization corresponding to rich content that does not depend on textually conveying information which allows for skimming (Falchuk; [¶ 0009-0011]).

Regarding claim 33, the rejection of claim 33 is addressed within the rejection of claim 43, due to the similarities claim 33 and claim 43 share, therefore refer to the rejection of claim 43 regarding the rejection of claim 33.



Claim(s) 44 and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito in view of Boothroyd, Baszucki, and Gupta as applied to claims 35 and 25 above, and further in view of Loberg.

Regarding claim 44, Ito in view of Boothroyd, Baszucki, and Gupta further discloses the system of Claim 35, wherein the processor is further configured to process a Uniform Resource Locator (URL) (Ito; the CPU/processor, as addressed within the parent claim, is further configured to process a URL [¶ 0107-0109]).
Ito as modified by Boothroyd, Baszucki, and Gupta fails to generate a Uniform Resource Locator (URL) of the second view of the 3D object and sharing the URL with a second client device by sending a link, wherein, when the second client device activates the link, the second view of the 3D object is displayed on the second client device
However, Loberg teaches generating a Uniform Resource Locator (URL) of second view of the 3D object and sharing the URL with a second client device by sending a link (Loberg; generating a link i.e. URL of a 2nd view (with multiple views) modeling data in a web means and sharing the link/URL with a 2nd client device by sending a link [¶ 0068-0070 and Fig. 6]; wherein, modeling data corresponds to comprising a 2nd view of multiple views of a 3D object i.e. bookmarked views [¶ 0061-0062 and Fig. 4]), wherein, when the second client device activates the link, the Loberg; the 2nd view (with multiple views) of the modeling data (i.e. 3D object) in the scene (i.e. web-based means) is displayed on the 2nd client device when the 2nd client device activates the link [¶ 0076-0077 and ¶ 0086-0087]).
Ito in view of Boothroyd, Baszucki, and Gupta and Loberg are considered to be analogous art because they pertain to computerized systems that configure graphic data to a user within an interactive and/or immersive manner.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ito as modified by Boothroyd, Baszucki, and Gupta, to incorporate generating a Uniform Resource Locator (URL) of second view of the 3D object and sharing the URL with a second client device by sending a link, wherein, when the second client device activates the link, the second view of the 3D object is displayed on the second client device (as taught by Loberg), in order to provide easy and efficient rending, displaying, navigation, and/or sharing of computer generated designs and models (Loberg; [Abstract and ¶ 0093]).

Regarding claim 34, the rejection of claim 34 is addressed within the rejection of claim 44, due to the similarities claim 34 and claim 44 share, therefore refer to the rejection of claim 44 regarding the rejection of claim 34.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616